DETAILED ACTION
This action is responsive to the communication filed on 02/08/21.
Claims 1-2, 4-10, 12-17 and 19-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allison J. Moy on 07/15/2021.
The application is amended as follows:
In the claims:
1.	(Currently Amended) An automated email attendant comprising:
a microprocessor; and
a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that, when executed by the microprocessor, cause the microprocessor to:
receive, a first email message from a first user using a first user communication endpoint;
in response to receiving the first email message from the first user communication endpoint, send a second email message to the first user 
receive a third email message from the first user communication endpoint, wherein the third email message identifies a selected one of the plurality of users; and
send a fourth email message to a user communication endpoint associated with the selected one of the plurality of users, wherein the fourth email message allows the selected one of the plurality of users to establish an email messaging session with the first user communication endpoint, and wherein the fourth email message is tagged with a name of the selected one of the plurality of users and an email address of the automated email 

2.	(Currently Amended) The automated email attendant of claim 1, wherein responding to the fourth email message causes the email messaging session to be established.

3.	(Canceled) 

4.	(Canceled) 

5.	(Currently Amended) The automated email
send a fifth email message to the first user communication endpoint, wherein the fifth email message indicates that the selected one of the plurality of users has been notified of a request to establish the email messaging session.  

6.	(Currently Amended) The automated emaila sixth email message to the email address.

7.	(Currently Amended) The automated email

8.	(Currently Amended) The automated email

	in response to determining that the first user of the first user communication endpoint has been blocked, not sending the fourth email message.
  
9.	(Currently Amended) A method comprising:
receiving, by a microprocessor, a first email message from a first user communication endpoint of a first user;
in response to receiving the first email message from the first user communication endpoint, sending, by the microprocessor, a second email message to the first user communication endpoint, wherein the second email message identifies a way to select individual ones of a plurality of users;
receiving, by the microprocessor, a third email message from the first user communication endpoint, wherein the third email message identifies a selected one of the plurality of users; and
sending, by the microprocessor, a fourth email message to a user communication endpoint of the selected one of the plurality of users, wherein the fourth email message allows the selected one of the plurality of users to establish an email messaging session with the first user communication endpoint, and wherein the fourth email message is tagged with a name of the selected one of the plurality of users and an email address of an automated email messaging attendant to establish the email messaging session.

10.	(Previously Presented) The method of claim 9, wherein responding to the fourth email message causes the email messaging session to be established.

11.	(Canceled) 

12.	(Canceled)  

13.	(Previously Presented) The method of claim 9, further comprising:
sending a fifth email message to the first user communication endpoint, wherein the fifth email message indicates that the selected one of the plurality of users has been notified of a request to establish the email messaging session.  

14.	(Currently Amended) The method of claim 9, wherein a fifth email message is sent to the first user communication endpoint, wherein the fifth email message includes an email address of the selected one of the plurality of users, and wherein the first user can establish the email messaging session with the selected one of the plurality of users by sending a sixth email message to the email address.

15.	(Previously Presented) The method of claim 9, further comprising:

in response to determining that the first user of the first user communication endpoint has been blocked, not sending the fourth email message.  

16.	(Canceled) 

17.	(Currently Amended) The non-transitory, computer-readable medium 21[[16]], wherein responding to the fourth email message causes the email messaging session to be established.

18.	(Canceled) 

19.	(Currently Amended) The non-transitory, computer-readable medium 21[[16]], wherein responding to the fourth email message causes the email messaging session to be established.

20.	(Currently Amended) The non-transitory, computer-readable medium 21[[16]], wherein the microprocessor readable and executable instructions further cause the microprocessor to:
send a fifth email message to the first user communication endpoint, wherein the fifth email message indicates that the selected one of the plurality of users has been notified of a request to establish the email messaging session.

21.	(New) A non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to:	receive, a first email message from a first user using a first user communication endpoint;
in response to receiving the first email message from the first user communication endpoint, send a second email message to the first user communication endpoint, wherein the second email message identifies a way to select individual ones of a plurality of users;
	receive a third email message from the first user communication endpoint, wherein the third email message identifies a selected one of the plurality of users; and
send a fourth email message to a user communication endpoint associated with the selected one of the plurality of users, wherein the fourth email message allows the selected one of the plurality of users to establish an email messaging session with the first user communication endpoint, and wherein the fourth email message is tagged with .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/NATISHA D COX/           Primary Examiner, Art Unit 2448